DETAILED CORRESPONDENCE
This action is in response to the filing of the Amendments on 12/ 23/ 2020.  The amendments made have overcome the 112 rejections. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 does not end in a period.  Appropriate correction is required. Second request. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519). 


Claim 1, Gomi discloses a robot comprising: a body (24) that houses control circuitry (26), a set of feet including at least one foot (22R, 22L), the combined weight of the set of feet is sufficient to anchor the body to the ground (see Col 2, line 63 – Col. 4, line 7); and a set of legs (see Fig 3)  including at least one leg where each of the at least one leg connects one foot in the set of feet to the body to anchor the body to ground (See Fig 3).

Gomi does not specifically disclose a cuboidal shaped airtight bladder associated with the body that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air wherein the airtight bladder provides support and stability to the body by providing an upward lift to the body; a set of feet including at least one foot, the combined weight of the set of feet is sufficient to anchor the body to the ground wherein each foot of the set of feet has a biased spring member connected to an actuator forming a propulsion mechanism wherein an actuation of the biased spring member can generate a forward propulsion of each foot; and a set of legs including at least one leg where each of the at least one leg connects one foot in the set of feet to the body to anchor the body to ground and allow the body to float at a neutral level.
First the Examiner would like to note that when a shape is recited, such as “a cuboidal shaped…” which does not teach in the specification that the shape is significant, then it would have been obvious to one of ordinary skill in the art at the time the
invention was made to include a cuboidal shape since a change in shape of an element involves only routine skill in the art.
wherein the airtight bladder provides support and stability to the body by providing an upward lift to the body is merely functional.  That is  a claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure). 

However, CN104859746A (‘746) discloses a gecko-like robot mechanism, balloon, three-degree-of freedom motion platform and motion control unit; the balloon is used to provide gravity compensation to the gecko-like robot mechanism, and the motion control unit controls the operation of the gecko-like robot mechanism; the gecko-like robot mechanism includes the body and the robot;  four limbs with the same structure connected to the body are symmetrical with any two adjacent limbs; the density of the gas filled by the balloon is less than the density of air. The invention uses a balloon filled with gas whose density is less than that of air to simulate a microgravity environment, realizes the gravity compensation of a micro robot in a three-dimensional space [see description page 1 and figs 1 - 3].  
	
Therefore, it would have been obvious to modify Gomi, to include a shaped airtight bladder associated with the body that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air wherein the airtight bladder provides support and stability to the body by providing an upward lift to the body; a set of feet including at least one foot, the combined weight of the set of feet is sufficient to anchor the body to the ground, as suggested and taught by ‘746, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.

Neither Gomi nor ‘746 discloses wherein each foot of the set of feet has a biased spring member connected to an actuator forming a propulsion mechanism wherein an actuation of the biased spring member can generate a forward propulsion of each foot;

	However, Herr discloses an artificial ankle system capable of providing biologically-realistic dynamic behaviors. The key mechanical components of these embodiments, and their general functions, may be summarized as follows: 1. One or more passive springs—to store and release elastic energy for propulsion; 2. One or more series-elastic actuators (muscle-tendon)—to control the position of the ankle, provide additional elastic energy storage for propulsion, and to control joint stiffness; and 3. One or more variable dampers—to absorb mechanical energy during stair and slope descent [see P0028- 0031].
	Herr teaches that each foot of the set of feet has a biased spring member connected to an actuator forming a propulsion mechanism wherein an actuation of the biased spring member can generate a forward propulsion of each foot [see Fig 6 and p0060; an elastic leaf spring structure 601, a dorsiflexion clutch (Ribbon Stop) seen at 603, a variable damper (MR brake) seen at 605, and an actuator system comprising a small motor seen at 607. As seen in the schematic of FIG. 7, these four main mechanical elements are shown as an elastic leaf spring structure 701, a dorsiflexion clutch (Ribbon Stop) 703, a variable damper 705, and a motor actuator system 707].
	Also see P0069 – level ground walking - When the ribbon is engaged, the leaf spring and shank can be treated as one single component because the ribbon behaves 

Therefore, it would have been obvious to modify Gomi, to include each foot of the set of feet has a biased spring member connected to an actuator forming a propulsion mechanism wherein an actuation of the biased spring member can generate a forward propulsion of each foot, as suggested and taught by Herr, providing adequate forward progression of the body at the end of each stance period, mimicking the actual behavior of the human ankle. 

	
Claim 2, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 1, but does not specifically disclose further comprising a locomotion component in each foot in the set of feet.  
However,  Herr discloses the leaf spring and shank can be treated as one single component because the ribbon behaves as a clutch (FIG. 10). From heel strike to maximum dorsiflexion, the leaf spring structure stores elastic energy; as the loading from the body weight decreases, the spring structure releases its stored elastic energy, rotating in a plantar flexion direction and propelling the body upwards and forwards (FIG. 11). After toe-off, the actuator controls the equilibrium position of the foot to (FIG. 12).
Therefore, it would have been obvious to modify Gomi, to include, further comprising a locomotion component in each foot in the set of feet, as suggested and taught by Herr, providing a robot system with adequate forward progression of the body at the end of each stance period, mimicking the actual behavior of the human ankle. 

Claim 8, Gomi discloses the robot that uses lighter than air gas for support and stability of claim 1, wherein each leg in the set of legs comprises: a tendon connecting a foot to the body (34R and 34L); an upper portion 32R surrounding an upper portion of the tendon; and a low portion surrounding a lower portion of the tendon where a gap between the upper and lower portions defines a knee joint (see Figs 3 – 4  and Col 2, lines 44 – 50 - The hip joints in the foregoing configuration are constituted by the joints (axes) 10R(L), 12R(L) and 14R(L) and the ankle joints by the joints (axes) 18R(L) and 20R(L). The hip and knee joints are connected by thigh links 32R, 32L and the knee joints and ankle joints by crus links 34R, 34L). 

Claim 11, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 1 comprising: an attachment mechanism that couples to an attachment mechanism of a retrieval system (see Fig 5, the balloon 72 comprises valve 76 which can easily be a retrieval portion of the balloon). 



Claim 12,  Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 11 wherein the attachment mechanism is on an outer surface of the air bladder (See Figs 3 – 5, the Examiner uses the valve 76 on balloon 72 which can also become the attachment on the outer surface of the balloon).  

Claim 13,  Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 11, but does not specifically discloses wherein the attachment mechanism is on an outer surface of the body. 
However, an attachment mechanism is simple enough to move to other areas of the device for someone skilled in the art.  The placement of the attachment mechanism may be better placed in a position more appropriate for retrieval and It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the attachment mechanism is on an outer surface of the body, since rearranging parts of an invention only involves routine skill in the art and this modification can be made without modifying the operation of the device (See Figs 3 – 5, the Examiner uses the valve 76 on balloon 72 which can also become the attachment on the outer surface of the balloon or there can be a separate attachment on the base)







Claim 14,  Gomi discloses the method of providing a legged mobile robot: a body (24) that houses control circuitry (26), a set of feet including at least one foot (22R, 22L), the combined weight of the set of feet is sufficient to anchor the body to the ground (see Col 2, line 63 – Col. 4, line 7); and a set of legs (see Fig 3)  including at least one leg where each of the at least one leg connects one foot in the set of feet to the body to anchor the body to ground (See Fig 3).
Gomi does not specifically disclose a cuboidal shaped airtight bladder associated with the body that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air wherein the airtight bladder provides support and stability to the body, a set of feet including at least one foot, the combined weight of the set of feet is sufficient to anchor the body to the ground, and a set of legs including at least one leg where each at least one leg connects one foot in the set of feet to the body to anchor the body to ground and allow the body to float at a neutral level where each foot in the set of feet comprises a spring in the foot and an actuator associated with the spring for biasing and releasing the spring forming a propulsion mechanism,
 the method comprising: 
biasing the spring in a coiled position; releasing the spring in one foot causing a force to be exerted on the surface propelling the foot into the air in a forward direction; and allowing the foot to land on the ground.
	First the Examiner would like to note that when a shape is recited, such as “a cuboidal shaped…” which does not teach in the specification that the shape is significant, then it would have been obvious to one of ordinary skill in the art at the time the

	Additionally, the recitation of wherein the airtight bladder provides support and stability to the body by providing an upward lift to the body is merely functional.  That is  a claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure). 

However, CN104859746A (‘746) discloses a gecko-like robot mechanism, balloon, three-degree-of freedom motion platform and motion control unit; the balloon is used to provide gravity compensation to the gecko-like robot mechanism, and the motion control unit controls the operation of the gecko-like robot mechanism; the gecko-like robot mechanism includes the body and the robot;  four limbs with the same structure connected to the body are symmetrical with any two adjacent limbs; the density of the gas filled by the balloon is less than the density of air. The invention uses a balloon filled with gas whose density is less than that of air to simulate a microgravity environment, realizes the gravity compensation of a micro robot in a three-dimensional space [see description page 1 and figs 1 - 3].  
Therefore, it would have been obvious to modify Gomi, to include an airtight bladder associated with the body that uses lighter than air gas for support and stability and that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air;  and at least one leg connects one foot in the set of feet to the body to anchor the body to ground and allow the body to float at a neutral level, as suggested and taught by ‘746, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.

Neither Gomi nor ‘746 discloses where each foot in the set of feet comprises a spring in the foot and an actuator associated with the spring for biasing and releasing the spring forming a propulsion mechanism,  the method comprising: biasing the spring in a coiled position; releasing the spring in one foot causing a force to be exerted on the surface propelling the foot into the air in a forward direction; and allowing the foot to land on the ground.
	However, Herr discloses an artificial ankle system capable of providing biologically-realistic dynamic behaviors. The key mechanical components of these embodiments, and their general functions, may be summarized as follows: 1. One or more passive springs—to store and release elastic energy for propulsion; 2. One or more series-elastic actuators (muscle-tendon)—to control the position of the ankle, provide additional elastic energy storage for propulsion, and to control joint stiffness; and 3. One or more variable dampers—to absorb mechanical energy during stair and slope descent [see P0028- 0031].
	Herr teaches that each foot of the set of feet has a biased spring member connected to an actuator forming a propulsion mechanism wherein an actuation of the biased spring member can generate a forward propulsion of each foot [see Fig 6 and p0060; an elastic leaf spring structure 601, a dorsiflexion clutch (Ribbon Stop) seen at 603, a variable damper (MR brake) seen at 605, and an actuator system comprising a small motor seen at 607. As seen in the schematic of FIG. 7, these four main mechanical elements are shown as an elastic leaf spring structure 701, a dorsiflexion clutch (Ribbon Stop) 703, a variable damper 705, and a motor actuator system 707].
P0069 – level ground walking - When the ribbon is engaged, the leaf spring and shank can be treated as one single component because the ribbon behaves as a clutch (FIG. 10). From heel strike to maximum dorsiflexion, the leaf spring structure stores elastic energy;  as the loading from the body weight decreases, the spring structure releases its stored elastic energy, rotating in a plantar flexion direction and propelling the body upwards and forwards (FIG. 11). After toe-off, the actuator controls the equilibrium position of the foot to achieve foot clearance during the swing phase and to maintain a proper landing of the foot for the next gait cycle (FIG. 12).

Therefore, it would have been obvious to modify Gomi, to include where each foot in the set of feet comprises a spring in the foot and an actuator associated with the spring for biasing and releasing the spring forming a propulsion mechanism; biasing the spring in a coiled position; releasing the spring in one foot causing a force to be exerted on the surface propelling the foot into the air in a forward direction; and allowing the foot to land on the ground, as suggested and taught by Herr, providing adequate forward progression of the body at the end of each stance period, mimicking the actual behavior of the human ankle. 



Claim 15, Gomi discloses the method of Claim 14, a mobile walking robot equipped  wherein each leg in the set of legs comprises: a tendon connecting a foot to the body (34R and 34L); an upper portion 32R surrounding an upper portion of the tendon; and a low portion surrounding a lower portion of the tendon where a gap between the (see Figs 3 – 4  and Col 2, lines 44 – 50 - The hip joints in the foregoing configuration are constituted by the joints (axes) 10R(L), 12R(L) and 14R(L) and the ankle joints by the joints (axes) 18R(L) and 20R(L). The hip and knee joints are connected by thigh links 32R, 32L and the knee joints and ankle joints by crus links 34R, 34L). 
















	


Claims 3 – 4 are  rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of CN101746428A (hereinafter referred to as ‘428).

Claim 3, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 2, but does not specifically disclose wherein the locomotion component in each foot in the set of feet comprises motorized wheels.  
However, ‘428 discloses a wheel is arranged on the outside of the foot assembly and is connected to the power transmission mechanism (see figs 1 – 5, and pages 3 – 4).
Therefore, it would have been obvious to modify Gomi, to include wherein the locomotion component in each foot in the set of feet comprises motorized wheels, as suggested and taught by ‘746, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.

Claim 4, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 2, but does not specifically disclose wherein the locomotion component in each foot in the set of feet comprises freely rotating wheels. 
 	However, ‘428 discloses a wheel is arranged on the outside of the foot assembly and is connected to the power transmission mechanism; additionally the foot structure of the automobile/robot of the present invention is symmetrically arranged on the left and see figs 1 and 2, and pages 3 – 4).
Therefore, it would have been obvious to modify Gomi, to include wherein the locomotion component in each foot in the set of feet comprises freely rotating wheels, as suggested and taught by ‘746, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of CN101746428A (hereinafter referred to as ‘428) and further in view of Barnes, III (US 20020171927).
Claim 5, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 4, but does not specifically disclose further comprising a fan affixed to the body to propel the robot on the freely rotating wheels.  
(see para 0024 and fig 1).
Therefore, it would have been obvious to modify Gomi, to include further comprising a fan affixed to the body to propel the robot on the freely rotating wheels, suggested and taught by Barnes III, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of CN101746428A (hereinafter referred to as ‘428) and Spielberger (US 20060150451). 

Claim 6, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 4, but does not specifically disclose wherein the robot is propelled on freely rotating wheels in each foot of the set of feet by air flows induced by fans situated in the environment.
However, Spielberger discloses an inflatable dancing balloon toy.  The inflatable toy includes a balloon-like structure having an inflatable portion, and an inlet, and a means for inflating the balloon-like structure. The inflatable toy further includes a means for moving the balloon-like structure, and a motor that provides the power to both inflate and move the balloon-like structure [see fig 1 and p0008].  

Therefore, it would have been obvious to modify Gomi as modified, to include wherein the robot is propelled on freely rotating wheels in each foot of the set of feet by air flows induced by fans situated in the environment, as taught by Spielberger, providing the balloon-like structure to move when a fan motor is activated.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of Takenaka (US 20050077856). 

Claim 7, Gomi as modified discloses the robot that uses lighter than air gas for support and stability of claim 2, but does not specifically disclose wherein the locomotion component in each foot in the set of feet comprises a spring in the foot and an actuator associated with the spring for biasing and releasing the spring.  
	However, Takenaka discloses a legged mobile robot with foot mechanisms (6) having a bag like member (19) attached to the foot plate (The Examiner uses the bag like member 19 inside foot 18 as equal to the spring in the instant application – see p0014; Specifically, since the compressible fluid has a spring property, a part of motion energy of the leg is converted into elastic energy of the compressible fluid inside of the variable capacity element in the landing motion of each leg. 
The foot mechanism 6 is provided with a landing shock absorbing device 18 associated with the present invention. The landing shock absorbing device 18 is provided with a bag-like member 19 attached to the bottom face of the foot plate member 12, and inflow/outflow means 20 for flowing the air (the air in the atmosphere) as compressible fluid into and out of the interior portion of the bag-like member 19 [see figs 1 – 3 and paras 0045 – 0053].
Therefore, it would have been obvious to modify Gomi as modified, to include wherein the locomotion component in each foot in the set of feet comprises a spring in the foot and an actuator associated with the spring for biasing and releasing the spring, as taught by Takenaka, providing the impact load during the landing motion of the leg to be reduced.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of Beck (US 7149611).

Claim 9, Gomi as modified teaches the robot that uses lighter than air gas for support and stability of claim 1, but does not disclose further comprising: a winch connected to the body; a tether having one end affixed to the winch and a second end 
However, Beck discloses an unmanned airborne vehicle ("UAV") 120 communicating with the ground vehicle over a tether 130. A tether management system 200, partially shown in FIG. 2, is housed in the chassis 140 of the UGV 100 and manages the tether 130 as the UAV 120 is deployed and retrieved (Examiner uses the UAV as same set-up as the balloon on a tether).  The tether management system 200 includes an electric motor and winch 205 and a drum 210 used to control the tension/spooling of the tether 130. The tether management system is housed in the body 140 (see figs 1 – 3B and Col 5, line 61 – Col 6, line 8).
Therefore, it would have been obvious to modify Gomi as modified, to include a winch connected to the body; a tether having one end affixed to the winch and a second end affixed to the bladder that is external of the body wherein the winch retracts and extends the tether to cause movement of the body relative the bladder, as suggested and taught by Beck, providing a retrieval system that can overcome the lift exerted by fans or external environmental obstacles. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Herr (US 20140257519), further in view of Barnes, III (US 20020171927).

Claim 10, Gomi as modified by ‘746 discloses the robot that uses lighter than air gas for support and stability comprising, see Claim 1 above. 
Gomi does not specifically discloses a projector associated with one of the body and air bladder configured to project an image on a surface of one of the body and air bladder.  
However, Barnes III discloses an image projection system 10 in one typical environment for use on an airship; a transparent window 30 is formed in the envelope 12 for allowing the projection of images from a projector apparatus 32 to pass through the envelope 12 substantially unaltered, and to project an image to a surface of the balloon [paras 0028 – 0030, figs 1 and 2].
Therefore, it would have been obvious to modify Gomi as modified, to include a projector associated with one of the body and air bladder configured to project an image on a surface of one of the body and air bladder, as suggested and taught by Beck, providing an aerial image projection system which utilizes the envelope of the inflatable structure as the projection screen rather than a separate display panel, thereby minimizing the amount of cabling and weight of the inflatable structure.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi (US 5445235) in view of CN104859746A (hereinafter referred to as ‘746) and Beck (US 7149611).

Claim 16, Gomi discloses a method for providing locomotion in a robot comprising: a body (24) that houses control circuitry (26), a set of feet including at least one foot (22R, 22L), the combined weight of the set of feet is sufficient to anchor the body see Col 2, line 63 – Col. 4, line 7); and a set of legs (see Fig 3)  including at least one leg where each of the at least one leg connects one foot in the set of feet to the body to anchor the body to ground (See Fig 3).
Gomi does not specifically disclose a cuboidal shaped airtight bladder associated with the body that uses lighter than air gas for support and stability and that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air wherein the airtight bladder provides support and stability to the body,   and at least one leg connects one foot in the set of feet to the body to anchor the body to ground and allow the body to float at a neutral level; a winch connected to the body, a tether having one end affixed to the winch and a second end affixed to the bladder that is external of the body wherein the winch retracts and extends the tether to cause movement of the body relative the bladder, the method comprising: reeling in the cuboidal shaped air bladder using the tether and winch until the air bladder is proximate the body; releasing the tether using the winch allowing the cuboidal shaped air bladder to rise until the tether is taunt; and causing an upward force to be applied to the body and set of legs causing the set of feet connected to the legs to leave the ground giving a jumping effect.  
First the Examiner would like to note that when a shape is recited, such as “a cuboidal shaped…” which does not teach in the specification that the shape is significant, then it would have been obvious to one of ordinary skill in the art at the time the
invention was made to include a cuboidal shape since a change in shape of an element involves only routine skill in the art.
	Additionally, the recitation of wherein the airtight bladder provides support and stability to the body by providing an upward lift to the body is merely functional.  That a claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure). 

However, CN104859746A (‘746) discloses a gecko-like robot mechanism, balloon, three-degree-of freedom motion platform and motion control unit; the balloon is used to provide gravity compensation to the gecko-like robot mechanism, and the motion control unit controls the operation of the gecko-like robot mechanism; the gecko-like robot mechanism includes the body and the robot;  four limbs with the same structure connected to the body are symmetrical with any two adjacent limbs; the density of the gas filled by the balloon is less than the density of air. The invention uses a balloon filled with gas whose density is less than that of air to simulate a microgravity environment, realizes the gravity compensation of a micro robot in a three-dimensional space [see description page 1 and figs 1 - 3].  
Therefore, it would have been obvious to modify Gomi, to include an airtight bladder associated with the body that uses lighter than air gas for support and stability and that is airtight and is filled with a sufficient amount of lighter than air gas to cause the body to be buoyant in atmospheric air;  and at least one leg connects one foot in the set of feet to the body to anchor the body to ground and allow the body to float at a neutral level, as suggested and taught by ‘746, providing a robot system that is low in cost, strong in operability, and high in reliability and realized in a microgravity environment.

Neither Gomi or ‘746 disclose a winch connected to the body, a tether having one end affixed to the winch and a second end affixed to the bladder that is external of the body wherein the winch retracts and extends the tether to cause movement of the body relative 
However, Beck discloses an unmanned airborne vehicle ("UAV") 120 communicating with the ground vehicle over a tether 130. A tether management system 200, partially shown in FIG. 2, is housed in the chassis 140 of the UGV 100 and manages the tether 130 as the UAV 120 is deployed and retrieved (Examiner uses the UAV as same set-up as the balloon on a tether).  The tether management system 200 includes an electric motor and winch 205 and a drum 210 used to control the tension/spooling of the tether 130. The tether management system is housed in the body 140; releasing the tether using the winch 205 allowing the air bladder to rise until the tether is taunt; and causing an upward force to be applied to the body (this is how the control of the tension and spooling of the winch and tether can vary) which when attached to Gomi will cause the set of feet connected to the legs to leave the ground giving a jumping effect (see figs 1 – 3B and Col 5, line 61 – Col 6, line 8).
Therefore, it would have been obvious to modify Gomi as modified, to include a  winch connected to the body, a tether having one end affixed to the winch and a second end affixed to the bladder that is external of the body wherein the winch retracts and extends the tether to cause movement of the body relative the bladder, the method comprising: reeling in the air bladder using the tether and winch until the air bladder is proximate the body; releasing the tether using the winch allowing the air bladder to rise until the tether is taunt; and causing an upward force to be applied to the body and set of . 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							RENEE M. LAROSE
Examiner
Art Unit 3667

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666